                   Case 17-11375-BLS             Doc 4238         Filed 10/21/20        Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                       :
In re                                                  :          Chapter 11
                                                       :
TK HOLDINGS INC., et al.,                              :          Case No. 17-11375 (BLS)
                                                       :
                  Debtors.1                            :          Jointly Administered
                                                       :
                                                                  Re Docket No. 3866
                                                       :
------------------------------------------------------x

  ORDER APPROVING STIPULATION BETWEEN JOSEPH J. FARNAN, JR. AS
TRUSTEE OF THE REORGANIZED TK HOLDINGS TRUST AND ASBURY/GROUP 1
     CLAIMANTS REGARDING REORGANIZED TK HOLDINGS TRUST'S
            EIGHTEENTH OMNIBUS OBJECTION TO CLAIMS

                    Upon consideration of the Stipulation By and Between Joseph J. Farnan, Jr. as

Trustee of the Reorganized TK Holdings Trust and Asbury/Group 1 Claimants Regarding

Reorganized TK Holdings Trust's Eighteenth Omnibus Objection to Claims (the “Stipulation”)2

for entry of an order (this “Order”), approving the Stipulation, a copy of which is attached hereto

as Exhibit 1, by and between Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings

Trust (the “Trustee”) and Claimants Asbury Automotive Group, Inc. (“Asbury”) and Group 1

Automotive, Inc. (“Group 1,” and together with Asbury, the “Claimants”) (collectively with the

Trustee, the “Parties”), all as more fully described in the Stipulation; and the Court having found

that: (i) the Court has jurisdiction over this matter pursuant to 11 U.S.C. §§ 157 and 1334,

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as
otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11
cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.
2
    Capitalized terms not defined herein shall have the meaning attributed to them in the Stipulation.


DOCS_DE:231037.2 82828/003
              Case 17-11375-BLS          Doc 4238       Filed 10/21/20     Page 2 of 2




Article XII of the Plan, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012, and that this Court may

enter a final order consistent with Article III of the United States Constitution; (ii) venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and adequate notice of

the Stipulation having been given under the circumstances such that no other notice need be

given; and after due deliberation and sufficient cause appearing therefore, it is hereby

ORDERED THAT:

         1.    The Stipulation attached as Exhibit 1 to this Order is approved as set forth herein.

         2.    The Trustee and its agents are authorized to adjust the claims register in

accordance with the relief granted pursuant to this Order.

         3.    To the extent applicable, any stay imposed by the Bankruptcy Rules shall not

apply.

         4.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         5.    The Trustee and its agents are authorized to take any other actions necessary to

effectuate the relief granted pursuant to this Order.

         6.    This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation, interpretation, or enforcement of this Order.




 Dated: October 21st, 2020 Wilmington,          BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Delaware                                       JUDGE


                                                  2
